Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 22 January 1792
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.


          
            Dear Sir
            Philadelphia Jan. 22. 1792.
          
          I wrote to my daughter this day sennight. I think it certain the Post office bill will now pass, and that there will be a branch of the general  post from Richmond by Columbia, Charlottesville and Staunton. The postage of newspapers stands at present at a cent and a half for any distance above 100. miles. There will still be an attempt to reduce it to one half. But even as it now stands it is within the limits I proposed to our neighbors for Freneau’s papers. These papers come out on the Monday morning, sometimes before and sometimes after the departure of the post, which occasions your receiving sometimes 3. 4. or 5 at a time.—I am very anxious to hear the event of my sale.—I have never written to Clarke yet, because I have never heard whether he agreed with Mr. Lewis to continue in my employ. I presume you write to that quarter sometimes, and will thank you to desire Clark, or whoever is the manager, in my name, to hurry down his tobo. after it’s inspection at Lynchburg as fast as possible to Richmond, as I shall sell it here to the same person I sold it to last year. I expect he will give me 5. dollars. You can have the same for your Bedford tobo. He takes credit till Septemb. but I believe it will be practicable to get ready money, at the bank, for his bills, at a discount of ½ per cent per month. Mr. Millar, when here, told me Clarkson had undertaken my business in Albemarle. As he does not write, I must pray you to give me from time to time in your letters, the state of things there. Give my love to my daughter, and accept assurances of the sincere attachment of Dear Sir Your’s affectionately,
          
            Th: Jefferson
          
        